           Case MDL No. 2804 Document 5629 Filed 09/18/19 Page 1 of 1



                BEFORE THE UNITED STATES JUDICIAL PANEL ON
                        MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION                         MDL Docket No. 2804
OPIATE LITIGATION


                   NOTICE OF POTENTIAL TAG-ALONG ACTIONS

1. Pursuant to Rule 7.1(a) of the Rules of Procedure for the United States Judicial Panel on

   Multidistrict Litigation, Plaintiff Building Trades Welfare Benefit Fund hereby notifies the

   Judicial Panel on Multidistrict Litigation of the potential tag-along action listed in the

   attached Schedule of Actions. A courtesy copy of the Complaint and docket sheet are

   attached hereto as Exhibit A.

2. Pursuant to Rule 7.1(a) of the Rules of Procedure for the United States Judicial Panel on

   Multidistrict Litigation, Plaintiff International Union of Painters and Allied Trades 1974

   hereby notifies the Judicial Panel on Multidistrict Litigation of the potential tag-along action

   listed in the attached Schedule of Actions. A courtesy copy of the Complaint and docket

   sheet are attached hereto as Exhibit B.

Dated: September 18, 2019

                                                      Respectfully submitted,

                                                      /s/: Randi Kassan, Esq.
                                                      Randi Kassan, Esq.
                                                      SANDERS PHILLIPS GROSSMAN, LLC
                                                      100 Garden City Plaza, Suite 500
                                                      Garden City, NY 11530
                                                      Tel.: (516) 741-5600
                                                      Fax.: (516) 741-0128
                                                      rkassan@thesandersfirm.com
                                                      Counsel for Plaintiffs Building Trades Welfare
                                                      Benefit Fund and International Union of
                                                      Painters and Allied Trades 1974
